DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s arguments and/or amendments.

Election/Restrictions
Applicant’s election without traverse of invention III in the reply filed on 6/12/2020 is acknowledged.
	Claims 24-27 and 33-48 are examined on the merits.

Examiner Initiated Interview
	On July 9th, 2021, the examiner contacted applicants to propose claim amendments that would result in the allowance of the application.  These amendments were accepted and are presented below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/23/2020 and 5/27/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
the closest prior art to SEQ ID NO: 117 of the instant invention is the immunoglobulin light chain variable region of Genbank AAK94805 (published 12/31/2001), which is 91% identical to SEQ ID NO: 117; the closest prior art to SEQ ID NO: 112 of the instant invention is the immunoglobulin heavy chain variable region is Genbank ACS95408 (published 3/29/2010), which is 86% identical to SEQ ID NO: 112. These Genbank accessions do not contain the CDR sequences presently claimed.  

The closest post filing art is Kallewaard et al. (Cell, 2016, Vol. 166, pages 596-608), which teach antibody MEDI8852, which contains the heavy and light variable chains of the instant invention.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Scoot Woodhouse on 7/9/2021.
The application has been amended as follows: 

IN THE SPECIFICATION:
Please amended the specification at line 28 on page 9 as follows:

-- Replace “http://www.ncbi.nlm.nih.gov/)” with “http://www_ncbi_nlm_nih_gov/)” --

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648